Beck, J.
(After stating the foregoing facts.)
1. We are of the opinion that the court properly overruled the plea of res adjudicata. It is true there had been a motion to set aside the verdict and decree of divorce granted in the suit brought by John J. A. Gwinn against his wife, and that this embraced substantially the same grounds for declaring that verdict and decree void as those set forth in the present petition. But the evidence shows that the motion to set aside was dismissed, on the motion of counsel for Gwinn, upon the ground that this was not the proper remedy, “and on the further ground that there was no process attached to the same.” That being true, the right of the petitioner in the present ease to have set aside the verdict and decree granted in the suit of her husband, because it was obtained by fraud practiced upon the court, when properly presented to the court, has not been passed upon and adjudicated. In the present case the contention of the wife that the verdict and decree alleged to be null and void should be set aside is presented in a regular petition asking for other relief, and praying for process and appropriate equitable remedies. The first attack upon the verdict and decree secured by her husband was never heard upon its merits, *484and the dismissal of that motion upon the grounds- advanced when it was heard will not preclude the wife from a hearing upon the same grounds when properly presented in an equitable petition.
2. The ruling in the second headnote disposes of the question made by the demurrer based on the statute of limitations.

Judgment affirmed.


All the Justices concur.